Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Glenn Albert Stewart, Jr., appeals the district court’s orders denying his motion for modification of sentence, 18 U.S.C. § 3582(c) (2012), and denying his motion for reconsideration. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. United States v. Stewart, No. 5:97-er00053-FPS-l, 2014 WL 4074689 (N.D.W.Va. Aug. 14, 2014; Sept. 2, 2014). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

AFFIRMED.